       Case 1:20-cv-00739-BKS-CFH Document 10 Filed 05/24/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


SHARIF HASSAN AMIR BEY,

                                       Plaintiff,                       1:20-cv-739 (BKS/CFH)

v.

GLEN MESSINA,

                                       Defendant.


Appearances:

Plaintiff pro se:
Sharif Hassan Amir Bey
Hudson, NY 12534

Hon. Brenda K. Sannes, United States District Judge:

                           MEMORANDUM-DECISION AND ORDER

        Plaintiff pro se Sharif Hassan Amir Bey filed this action against the chief executive

officer of OCWEN Financial Corporation, Defendant Glen Messina, and sought leave to proceed

in forma pauperis. (Dkt. Nos. 1, 2, 6). This matter was referred to United States Magistrate Judge

Christian F. Hummel who, on May 3, 2021, issued a Report-Recommendation recommending

that plaintiff’s complaint be dismissed, with prejudice without opportunity to amend. (Dkt. No.

8). Magistrate Judge Hummel concluded that “[e]ven liberally construed, Plaintiff’s complaint is

frivolous and fails to state a claim upon which relief can be granted.” (Id. at 5). Plaintiff has filed

an objection. (Dkt. No. 9). For the reasons set forth below, the Report-Recommendation is

adopted in its entirety.

        This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.
       Case 1:20-cv-00739-BKS-CFH Document 10 Filed 05/24/21 Page 2 of 3




Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection is one that identifies the specific portions of the [report-recommendation] that the

objector asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted).

Properly raised objections must be “specific and clearly aimed at particular findings” in the

report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009).

Findings and recommendations as to which there was no properly preserved objection are

reviewed for clear error. Id.

       In the complaint, Plaintiff alleges that Defendant’s sale of 109 Fish and Game Road in

Hudson, New York was “fraudulent, a breach of trust, and trespassing.” (Dkt. No. 1, at 9).

Plaintiff asserts that he had an ownership interest in the property as a Moor, citing to the Treaty

of Peace and Friendship of 1836 (“the Treaty”), because Moors “are the founders and are the true

possessors of the present Moroccan Empire,” which includes North America. (Id. at 2-3, 6).

Plaintiff also asserts that the Supreme Court’s decision in United States v. Turner, 52 U.S. 663

(1850), supports his claim of ownership. (Id. at 8-9).

       In the Report-Recommendation, Magistrate Judge Hummel carefully considered whether

the complaint plausibly alleges a claim of fraud, breach of trust, or trespass, and determined that

it does not. (Dkt. No. 8, at 7-10). Magistrate Judge Hummel found Plaintiff’s reliance on Turner

misplaced, noting that it “does not involve any invocation of rights under the Treaty nor does it

suggest that ancestors of the Moors, including Plaintiff, are entitled to property in the United

States due to the Treaty.” (Id. at 9). The Report-Recommendation notes that “Plaintiff fails to

provide any plausible support for his contention that he has ownership rights in the property at

issue.” (Id. at 10). Magistrate Judge Hummel recommended that dismissal be with prejudice




                                                 2
        Case 1:20-cv-00739-BKS-CFH Document 10 Filed 05/24/21 Page 3 of 3




because “Plaintiff’s readings of the Treaty and the Constitution are without any basis in law

[and] any amendment would be futile.” (Id. at 11).

         Plaintiff has filed an objection, specifically objecting to Magistrate Judge Hummel’s

determination as to the fraud claim, the breach of trust claim, the trespass claim, and the

applicability of Turner. (Dkt. No. 9, at 4-7). 1 After considering all of Plaintiff’s objections de

novo, the Court agrees with Magistrate Judge Hummel’s thorough analysis in the Report-

Recommendation. Accordingly, the Court adopts the Report-Recommendation in its entirety.

         For these reasons, it is hereby

         ORDERED that the Report-Recommendation (Dkt. No. 8) is ADOPTED in its entirety;

and it is further

         ORDERED that plaintiff’s complaint is DISMISSED, with prejudice without

opportunity to amend; and it is further

         ORDERED that the Clerk serve a copy of this Order on the plaintiff in accordance with

the Local Rules.

         IT IS SO ORDERED.



Dated: _________________
        May 24, 2021
       Syracuse, New York




1
  Plaintiff has also submitted new exhibits with his objection; these documents, like two of the documents attached as
exhibits to the complaint, are captioned “The Moorish National Republic Moorish Divine and National Movement of
the World, Aboriginal and Indigenous Natural Peoples of North-West Amexem/North America.” (Dkt. No. 9-1).
Courts “generally do not consider new evidence raised in objections to a magistrate judge’s report and
recommendation.” Fischer v. Forrest, 286 F. Supp. 3d 590, 603 (S.D.N.Y. 2018) (citation omitted). Here, however,
in light of the recommendation that dismissal be with prejudice, the Court has considered these documents, and notes
that they are based on the same meritless assertion that was carefully considered in the Report-Recommendation --
that Plaintiff has an interest in the property as a descendent of the Moors.



                                                          3
